IN THE SUPREME COURT OF THE STATE OF NEVADA


                LEE DAVID HUSTEAD,                                      No. 70342
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                          FILED
                WASHOE; AND THE HONORABLE                                  JUL 1 3 2016
                CYNTHIA LU, DISTRICT JUDGE,
                Respondents,
                and
                MARJORIE L. HUSTEAD,
                Real Party in Interest.

                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This is an original pro se petition for a writ of mandamus
                arising from a post-divorce decree contempt proceeding.
                            Initially, we note that petitioner has not provided proof that
                he served the petition on the respondent judge as required by NRAP
                21(a)(1). Additionally, having reviewed the petition, we conclude that
                petitioner has not demonstrated that our intervention by extraordinary
                writ relief is warranted. See Pan v. Eighth Judicial Din. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004) (explaining that it is petitioner's burden
                to demonstrate that writ relief is warranted). In the writ petition and
                supplemental pleadings, petitioner first challenges the district court's May
                24, 2016, order finding him in contempt for failing to pay $5,000 in
                alimony arrears and directing him to pay an additional $1,000 per month
                until the arrears are paid. Having considered petitioner's arguments and
                reviewed the documentation in support of the petition, we conclude that
                petitioner has not demonstrated that the district court's order constituted
                an arbitrary or capricious exercise of discretion.   Int'l Game Tech., Inc. v.
SUPREME COURT
        OF
                Second Judicial Din. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008)
     NEVADA


(0) 1947A
                (stating that a writ of mandamus is available to control an arbitrary or
                capricious exercise of discretion);       Pengilly v. Rancho Santa Fe
                Homeowners Ass'n, 116 Nev. 646, 650, 5 P.3d 569, 571 (2000) (providing
                that a district court order of contempt should not be lightly overturned).
                Additionally, while the district court granted real party in interest's
                request for attorney fees, the order did not award an amount of fees but
                instead directed real party in interest to file an affidavit of fees, and thus
                the attorney fees issue was not decided with finality.
                            Petitioner also challenges a district court "Order Regarding
                Appeal" entered on May 2, 2016. In that order, the district court states
                that petitioner filed a notice of appeal from the court's oral ruling on the
                contempt matter and indicates that the court will resolve any remaining
                issues once the appeal is concluded and the matter remitted. Petitioner
                appears to argue that the district court retains jurisdiction to resolve his
                "Motion to Recover Overpayments Made in Lieu of QDRO" and "Motion to
                Compel Disclosure and Reduce Alimony" because his notice of appeal was
                prematurely filed before a written order was entered and because those
                motions were collateral to the issues on appeal. See NRAP 4(a)(6) (stating
                that a premature notice of appeal does not divest the district court of
                jurisdiction); Mack-Manley v. Manley, 122 Nev. 849, 855, 138 P.3d 525,
                529-30 (2006) (explaining that when an appeal is perfected, the district
                court retains jurisdiction over collateral matters that in no way affect the
                appeal's merits). The records before this court reflect that petitioner's
                appeal was dismissed as premature. See Hustead v. Hustead, Docket No.
                70156 (Order Dismissing Appeal, April 27, 2016). Once the district court
                has the opportunity to resolve the issues raised in petitioner's motions, he
                may appeal if aggrieved. See NRAP 3A(b)(8) (allowing an appeal from a
                special order entered after a final judgment); Pan, 120 Nev. at 224, 88
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                P.3d at 841 (explaining that an appeal is generally an adequate legal
                remedy precluding writ relief).
                            Therefore, we conclude that petitioner has not demonstrated
                that this court's intervention by extraordinary writ relief is warranted at
                this time. Accordingly, we decline to intervene in this matter and we deny
                the petition. See NRAP 21(b)(1); Smith v. Eighth Judicial Dist. Court, 107
Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating that a petition for
                extraordinary writ relief is purely discretionary with this court).
                                   It is so ORDERED.




                cc: Hon. Cynthia Lu, District Judge, Family Court Division
                     Lee David Hustead
                     Surratt Law Practice, PC
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A